JAMES ALGER FEE, Chief Judge.
This is an action for damages based upon a contract of joint venture in growing, harvesting and marketing gladioli flowers, filed in this Court. Service upon the manager of defendant was made at Nyssa, Oregon. A motion to dismiss was filed by defendant. Plaintiff and defendant have now stipulated to transfer the case to the United States District Court for the Southern District of California for trial, and defendant has moved for an order of this Court.
The order of transfer is denied. Although permission to transfer is given by law and is in some cases proper, the matter is left in the discretion of the Judge of the District where filed. The obligation of federal judges in the past has been thought to be to try the cases filed, except under extraordinary circumstances. The procedural novelty of transfer seems intriguing to attorneys. But transfer by this Court might invite reciprocal attention by other courts, not to say reprisal. No harm is done. If the parties really wish to try the cause in California, a complaint can be filed there, and defendant can appear voluntarily.
The motion is denied, and the cause will be set for pretrial' conference and trial.